Citation Nr: 0010432	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1992.  The issue on appeal was remanded by the Board of 
Veterans' Appeals (Board) in October 1998 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, for additional development.  The case was returned 
to the Board in March 2000.


FINDING OF FACT

The veteran's claim for service connection for cardiovascular 
disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for cardiovascular disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).  

Service incurrence of cardiovascular disease may be presumed 
if it is manifested to a compensable degree within a year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records reveal that the veteran 
registered chest complaints on a few occasions, but they were 
determined to be non-cardiac in origin.  The service medical 
records show no abnormal cardiovascular finding and no 
diagnosis of a cardiovascular disorder.  

The veteran underwent an examination for retirement in April 
1992.  No cardiovascular complaint or history of any 
cardiovascular problem was noted.  The clinical evaluation of 
the cardiovascular system and a chest X-ray study were 
negative.  An electrocardiogram (EKG) was interpreted as 
within normal limits.  

The veteran's claim for VA compensation benefits was received 
in July 1992.  In this form, he claimed entitlement to 
service connection for a borderline EKG.

On VA general medical examination in July 1992, 
cardiovascular evaluation was unremarkable.  A July 1992 EKG 
showed sinus bradycardia.  The examiner's impression was rule 
out abnormal electrocardiogram, asymptomatic.

VA outpatient records from September 1994 to July 1996 refer 
primarily to the veteran's orthopedic problems.  The 
assessment in July 1996 was of a normal EKG.  

According to a May 1997 VA examination report from a VA Chief 
of Cardiology, EKG's in 1996 demonstrated left ward axis.  
The veteran denied documented cardiac disease or chest pain.  
He noted a 5-10 year history of occasional episodes of 
palpitations that began abruptly, lasted 10-15 minutes, and 
then subsided slowly but spontaneously.  Physical examination 
revealed a normal appearing precordium.  PMI was not 
palpable, S1 was split, S2 was normal, and there were no 
gallops or murmurs.  An EKG was considered to be normal with 
a normal sinus rhythm.  An echocardiogram was noted to show 
trivial mitral and tricuspid regurgitation, and thickened 
mitral leaflets with mitral valve prolapse.  A Holter monitor 
revealed sinus arrhythmias and occasional PACs and PVCs.  The 
examiner's impression was that there was no evidence of 
significant cardiac disease.  The examiner noted that sinus 
bradycardia, in itself, could be normal in some people and 
that the veteran's hypercholesterolemia should be managed by 
diet and, if needed, by medication.

A February 1999 VA echocardiogram revealed pulmonic 
regurgitation, thickened mitral leaflets, trileaflet aortic 
valve, trivial mitral regurgitation, trivial tricuspid 
regurgitation, and mildly dilated left atrium.  The results 
of a February 1999 exercise tolerance test (ETT) with 
thallium were considered normal; it was noted that review of 
the SPECT images demonstrated a mild, partially reversible, 
perfusion defect in the inferior wall.  

July 1999 VA outpatient records reveal that the veteran 
reported a history of episodic chest pain since 1991 that 
might or might not be related to exertion.  It was noted that 
a July 1999 EKG was normal and that the veteran had a regular 
rate and rhythm without murmur and a normal S1 and S2.  The 
impression was nontypical chest pain with nonspecific 
thallium results.  A July 1999 ETT did not produce any chest 
pain or significant EKG changes.

The VA Chief of Cardiology who examined the veteran in May 
1997 has also provided an October 1999 report noting that he 
had examined the veteran in detail in May 1997 and that he 
had reviewed all available information.  He stated that the 
veteran had mild thickening of the mitral leaflets and a mild 
inferior perfusion defect, which were not considered to 
indicate significant cardiovascular disability.  It was noted 
that mitral valve prolapse is due to abnormality of the 
mitral leaflets present from early life and is not an 
acquired disease and that sinus arrhythmia is a normal 
rhythm.  The examiner concluded that none of the veteran's 
heart abnormalities were caused by service but that it was 
impossible to determine if they were present in service in 
the absence of prior diagnostic studies done in service.

The Board notes that the service medical records are negative 
for evidence of cardiovascular disease.  Although the report 
of an EKG performed in connection with the veteran's initial 
VA examination in July 1992 shows a finding of sinus 
bradycardia, the examiner's impression was rule out abnormal 
electrocardiogram, asymptomatic.  No diagnosis of a 
cardiovascular disorder was made at that time, and all 
subsequent medical evidence, including EKG's, have been 
negative for sinus bradycardia.  

More than one year after the veteran's discharge from 
service, sinus arrhythmia was noted.  According to the 
October 1999 report of the VA cardiologist, this is not an 
abnormality.  There is no medical evidence of record 
indicating that the sinus arrhythmia is a disease.  Moreover, 
assuming for the purpose of this decision that the sinus 
arrhythmia is a disease, the record contains no medical 
evidence suggesting that it originated or increased in 
severity during service or that it is etiologically related 
to service.  

The record also documents the presence, more than one year 
following the veteran's discharge from service, of mitral 
valve prolapse with thickening of the mitral leaflets and a 
mild inferior perfusion defect.  The October 1999 statement 
of the VA cardiologist indicates that the mitral valve 
prolapse had been present from early in life.  He said 
nothing to suggest that the abnormalities originated or 
increased in severity during service.  To the contrary, he 
stated that there was no etiological relationship between the 
abnormalities and service.

In sum, the record contains no competent evidence of the 
presence of cardiovascular disease to a compensable degree 
within one year of the veteran's discharge from service and 
no competent evidence of a nexus between any current 
cardiovascular disorder and service.  Therefore, the 
veteran's claim must be denied as not well grounded. 

With respect to the request on behalf of the veteran in March 
2000 that an opinion from an independent medical expert be 
obtained, the Board notes that it may obtain an advisory 
medical opinion from a medical expert who is not a VA 
employee when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 C.F.R. § 20.901(d) (1999).  For the reasons 
discussed above, the Board concludes that no complex or 
controversial medical question warranting an independent 
medical expert opinion has been presented with respect to the 
issue on appeal.


ORDER

Service connection for cardiovascular disability is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


